J-S27035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: C.G., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: C.J., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 970 EDA 2022

              Appeal from the Order Entered March 21, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0002492-2016

 IN THE INTEREST OF: C.C.G., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: C.J., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 971 EDA 2022

             Appeal from the Decree Entered March 21, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000352-2021

 IN THE INTEREST OF: C.J., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: C.J., MOTHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 972 EDA 2022

              Appeal from the Order Entered March 21, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0002441-2017
J-S27035-22


 IN THE INTEREST OF: C.B.M.J., A          :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: C.J., MOTHER                  :
                                          :
                                          :
                                          :
                                          :   No. 973 EDA 2022

              Appeal from the Decree Entered March 21, 2022
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-AP-0000353-2021

BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                        FILED OCTOBER 14, 2022

      C.J. (“Mother”) appeals from the decrees terminating her parental rights

to her son, C.G., a/k/a C.C.G., and daughter, C.B.M.J., a/k/a C.J. (collectively,

“the Children”), and the orders changing the Children’s goals to adoption.

Mother’s counsel (“Counsel”) has filed a petition to withdraw and an

accompanying brief pursuant to Anders v. California, 386 U.S. 738 (1967),

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). We affirm the

decrees terminating Mother’s parental rights, dismiss the appeals from the

goal change orders, and grant Counsel’s petition to withdraw.

      We summarize the factual and procedural history of these appeals from

the record. The Philadelphia Department of Human Services (“DHS”) has been

involved with Mother’s family since 2016. In November 2016, DHS obtained

an order for protective custody for C.G., born December 2014, due to Mother’s




                                      -2-
J-S27035-22



failure to attend to his medical needs.1 A court adjudicated C.G. dependent

in February 2017, and DHS placed him with his maternal grandmother

(“Maternal Grandmother”).

       In May 2017, Mother gave birth to C.B.M.J. DHS obtained an order for

protective custody of C.B.M.J. in September 2017 after receiving reports that

Mother had left her outside in the rain.         A court adjudicated C.B.M.J.

dependent in December 2017.

       The court held regular permanency review hearings.       The court set

permanency goals of reunification and initially found Mother to be compliant

with her objectives; however, beginning in mid-2017, the court found Mother

either noncompliant or minimally compliant.2      The court added concurrent

goals of adoption in 2019, and the court continued to find minimal or no

compliance by Mother through 2020.

       In July 2021, DHS filed petitions for the involuntary termination of

Mother’s parental rights and to change the Children’s permanency goals to

adoption.    Later that month, Mother, in the presence of two caseworkers,

signed forms voluntarily relinquishing her parental rights and consenting to

the adoptions of the Children. In January 2022, DHS filed petitions to confirm

Mother’s consents and for the voluntary relinquishments of her parental
____________________________________________


1 Counsel has been appointed to represent Mother in these cases since
December 2016.

2Both of the Children are currently placed in a pre-adoptive home with
Maternal Grandmother.


                                           -3-
J-S27035-22



rights.3 The trial court held a hearing, but Mother was not present. Counsel

appeared on behalf of Mother and agreed to a stipulation concerning Mother’s

execution of her consents to adoption and voluntarily relinquishment of her

parental rights.4      The court granted DHS’s petitions to confirm consent,

terminated Mother’s parental rights, and awarded DHS custody of the




____________________________________________


3 See 23 Pa.C.S.A. §§ 2501 (concerning the relinquishment of a child to an
agency), 2504 (concerning alternative procedures for the relinquishment of a
child), 2711 (concerning consents necessary for adoption).

4   The stipulation stated, in relevant part:

        Ms. Sheila Overton [(“Ms. Overton”) and Community Umbrella
        Agency (“CUA”) case manager Felicia Byrd (“Ms. Byrd”) met with
        Mother] to review paperwork and discuss [M]other’s signatures on
        the voluntary relinquishments of her parental rights as well as
        petitions to confirm; that [Mother] was made aware that she had
        the opportunity to review documents as well as to confer with her
        counsel; that at the time on July the 20th of 2021, she did not
        appear under the influence of alcohol, drugs or any substance;
        that she did have the opportunity to review the documents and
        place her signature [thereupon] in the presence of both Ms. Byrd
        and Ms. Overton; that [M]other was not promised anything in
        exchange for the signature -- she was not promised anything or
        placed under any duress when she did so; that she was informed
        that if she signed the documents that it could result in th[e c]ourt
        granting a voluntary termination of her parental rights and that
        she needed to do so of her own free will; that on that date and
        time she did in fact sign the documents; and that subsequently,
        she did not revoke her signature within the next 30 days; that she
        was informed by CUA as well as DHS that she would need to make
        any such revocation in writing.

N.T., 3/21/22, at 12-13.


                                           -4-
J-S27035-22



Children.5    The court also changed the Children’s permanency goals to

adoption and vacated Counsel’s appointment to represent Mother.

        Mother filed timely pro se notices of appeal and four identical statements

of errors complained of on appeal stating: “I signed my rights over with the

intent the Children would be given to my mother. I now wish to seek different

options such as [permanent legal custody].”               See Statements of Errors

Complained of on Appeal, 4/1/22.6              This Court directed the trial court to

determine the status of Counsel, noting that an appointment of counsel

extends through direct appeals.           In response, the trial court reappointed

Counsel, and Counsel complied with this Court’s order to file amended

statements of errors complained of on appeal. The trial court filed a statement

of compliance with Pa.R.A.P. 1925(a).

        In this Court, Counsel has filed a petition to withdraw and an Anders

brief. When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw. See Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super.



____________________________________________


5 Additionally, the trial court ordered that DHS’s petitions for the involuntary
termination of Mother’s parental rights be withdrawn. The court authorized
DHS to consent to the adoption of the Children without notice to Mother.

The trial court also involuntarily terminated the parental rights of the
Children’s father’s and any unknown fathers, none of whom have participated
in these appeals.

6   This Court consolidated Mother’s appeals sua sponte.

                                           -5-
J-S27035-22



2010). Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw from representation, he must do the following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous; (2) file a brief referring
      to any issues that might arguably support the appeal, but which
      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points he deems
      worthy of this Court’s attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(internal citation omitted). In Commonwealth v. Santiago, 978 A.2d 349

(Pa. 2009), our Supreme Court addressed the second requirement of Anders,

i.e., the contents of an Anders brief, and required that the brief:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. This Court extended the Anders principles to

appeals involving the termination of parental rights. See In re V.E., 611 A.2d

1267, 1274-75 (Pa. Super. 1992). “Once counsel has satisfied the [Anders]

requirements, it is then this Court’s duty to conduct its own review of the trial

court’s proceedings and render an independent judgment as to whether the




                                      -6-
J-S27035-22



appeal is, in fact, wholly frivolous.” Edwards, 906 A.2d at 1228 (internal

citation omitted).

       Here, Counsel has filed a petition to withdraw citing Anders and

Santiago, but his petition does not include a statement that he conducted a

conscientious review and determined that there were no meritorious grounds

to support Mother’s appeals. Counsel’s Anders brief, however, includes the

required statement detailing his review and his conclusion that Mother’s

appeals are frivolous. Counsel’s Anders brief also includes a summary of the

facts and procedural history of the case, a list of issues that could arguably

support Mother’s appeals, and Counsel’s analysis of why the issues lack merit.

Counsel avers that he mailed Mother copies of his petition and Anders brief,

as well as correspondence explaining Mother’s rights to retain private counsel

or proceed pro se and raise any additional arguments she believes are

meritorious.     We conclude Counsel has substantially complied with the

requirements of the Anders procedure.7 See Commonwealth v. Wrecks,

934 A.2d 1287, 1290 (Pa. Super. 2007) (noting that substantial compliance

with Anders requirements is sufficient).         Accordingly, we will conduct an

independent review to determine whether Mother’s appeal is wholly frivolous.

       Counsel identifies the following issue for review:

____________________________________________


7 We remind Counsel that the Anders procedures require that he expressly
state in his petition to withdraw that he seeks to withdraw following a
conscientious examination of the record and his determination that an appeal
is frivolous. See Edwards, 906 A.2d at 1227.


                                           -7-
J-S27035-22


       Whether the trial court committed reversible error, when it
       terminated [M]other’s parental rights by accepting [M]other’s
       petition to confirm consent [sic] as opposed to permanent legal
       custody.

Anders Brief at 6 (some capitalization omitted).8

       When reviewing a decree terminating parental rights, this Court must

“accept the findings of fact and credibility determinations of the trial court if

they are supported by the record.” In re J.W.B., 232 A.3d 689, 695 (Pa.

2020) (internal citation omitted).             “If the factual findings are supported,

appellate courts review to determine if the trial court made an error of law or

abused its discretion.” Id. (internal citation omitted).

       The procedures for confirming a parent’s consent to adoption are set

forth in 23 Pa.C.S.A. § 2504:

       (a) Petition to confirm consent to adoption.—If the parent or
       parents of the child have executed consents to an adoption, upon
       petition by the intermediary . . . the court shall hold a hearing for
       the purpose of confirming a consent to an adoption upon
       expiration of the time periods under section 2711 (relating to
       consents necessary to adoption). The original consent or consents
       to the adoption shall be attached to the petition.

23 Pa.C.S.A. § 2504(a).9 Section 2504(b) requires the trial court to hold a

private hearing not less than ten days after the filing of the petition. See id.


____________________________________________


8 Mother has not filed a response to Counsel’s petition to withdraw, nor has
she filed a brief pro se or with new counsel.

9 Current Orphan’s Court Rule 15.9, which establishes additional procedural
requirements for a petition to confirm consent, took effect in July 2022 and
does not apply to the instant proceeding, which occurred before the effective
date of the rule. See Pa.R.O.C.P. 15.9; see also 51 Pa. B. 4313 (indicating
that current Rule 15.9 is a new rule).

                                           -8-
J-S27035-22



§ 2504(b).    After the hearing, the court may enter a decree terminating

parental rights and duties when the consenting parent relinquishes a child to

a child welfare agency. See id.

      Further, section 2711(d) sets forth the following pertinent requirements

for a parent’s consent to the adoption of a child:

      (1) The consent of a parent of an adoptee under 18 years of age
      shall set forth the name, age and marital status of the parent, the
      relationship of the consenter to the child, the name of the other
      parent or parents of the child and the following:

         I hereby voluntarily and unconditionally consent to the
         adoption of the above named child.

         I understand that by signing this consent I indicate my intent
         to permanently give up all rights to this child.

         I understand such child will be placed for adoption.

         I understand I may revoke this consent to permanently give up
         all rights to this child by placing the revocation in writing and
         serving it upon the agency or adult to whom the child was
         relinquished.

                                    ****

         If I am the birth mother of the child, I understand that this
         consent to an adoption is irrevocable unless I revoke it within
         30 days after executing it by delivering a written revocation . .
         ..

         I have read and understand the above and I am signing it as a
         free and voluntary act.

      (2) The consent shall include the date and place of its execution
      and names and addresses and signatures of at least two persons
      who witnessed its execution and their relationship to the
      consenter. . . .

23 Pa.C.S.A. § 2711(d).




                                     -9-
J-S27035-22



      Pursuant to section 2711(c), a birth mother has a non-waivable right to

revoke her consent within thirty days of executing of a consent, after which

her consent becomes irrevocable. See 23 Pa.C.S.A. § 2711(c)(1)(ii), (2). A

parent’s revocation of the consent must be in a writing served upon the agency

to which the parent relinquished the child. See id. § 2711(c). A parent may

also challenge the validity of the consent by filing a petition alleging fraud or

duress “[s]ixty days after the birth of the child or the execution of the consent,

whichever occurs later,” where, as here, no adoption decree has been entered.

See id. § 2711(c)(3)(i).

      Our Supreme Court has recognized that “consistent with the demands

of due process, a parent must be provided with an opportunity to raise a

challenge to the fact of consent, in accordance with applicable law, to the

termination of . . . parental rights before the entry of a decree of adoption.”

See J.W.B., 232 A.3d at 700. The hearing provision in section 2504 requires

more than a mechanical consideration of the timeliness of a parent’s attempts

to revoke consent to adoption under section 2711(c). See id. If a parent

challenges her consent as void ab initio, for example, the trial court must

“review the consents and consider any and all arguments raised by the parties

challenging their conformity” with the statutory requirements. See id.

      Counsel asserts that Mother’s intended challenge to her consents to

adoption is frivolous because she did not seek to revoke her consents and did

not file a petition seeking to set aside her consents due to fraud or duress as

required by section 2711(c)(1) or (3)(i). The trial court similarly concludes

                                     - 10 -
J-S27035-22



that the record demonstrates that Mother signed the required forms and that

“at no time prior to [its] acceptance of said petition did [Mother] attempt to

revoke or rescind them.” See Trial Court Opinion, 6/9/22, at 2.

      Our review of the record reveals that Mother’s consents to the adoption

of the Children contained the statutorily required acknowledgements, notices,

and signatures. See 23 Pa.C.S.A. § 2711(d). Mother also stipulated that the

two caseworkers who witnessed her signature of the consents informed her of

her right to review the documents and confer with Counsel, that her consents

must be freely given, and that her consents could lead to a voluntary

termination of her parental rights.     See N.T., 3/21/22, at 12-13.       The

stipulation further provided that Mother did not appear to be under the

influence of alcohol, drugs, or substances at the time she signed the consents,

and stated that she received no promises and that she was not placed under

any duress. See id. As noted by Counsel and the trial court, there is no

indication that Mother sought to revoke her consents to adoption within thirty

days after executing the consents or that she alleged fraud or duress within

sixty days after executing the consents.

      Based on this record, we conclude Mother’s consents to adoption were

valid and irrevocable pursuant to section 2711, and we agree with Counsel’s

assessment that Mother’s intended challenge to the termination of her

parental rights pursuant to section 2504 is frivolous. Further, our independent

review of the record reveals no additional issues of arguable merit preserved

in Mother’s appeals from the decrees terminating her parental rights. Lastly,

                                    - 11 -
J-S27035-22



although Mother also appealed from the orders changing the Children’s goals

to adoption, we conclude that the appeals from these orders are moot given

our affirmance of the decrees terminating Mother’s parental rights. See In

the Interest of D.R.-W., 227 A.3d 905, 917 (Pa. Super. 2020) (concluding

that a goal change challenge is moot in light of affirmance of a decree

terminating parental rights).   Thus, we affirm the decrees terminating

Mother’s parental rights to the Children, dismiss Mother’s appeals from the

orders changing the Children’s goals as moot, and grant Counsel’s petition to

withdraw.

     Decrees affirmed.    Appeals from the goal change orders dismissed.

Petition to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2022




                                   - 12 -